DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2015/0273866) in view of Nakazawa. (US 207/052786)

Sakai does not teach an exhaust configured to exhaust gas in the housing, wherein the exhaust is disposed between the liquid discharge head and the heater in the direction parallel to the flat holding surface and at a same side of the flat holding surface as the liquid discharge head.
Nakazawa teaches a liquid discharge apparatus (inkjet recording apparatus 100) comprising: a housing (casing 21), a heater (ultraviolet irradiating portion 49) configured to heat a print medium (recording media S), a liquid discharge head (head unit 45) configured to discharge a liquid onto the medium and an exhaust (exhaust cooling portion 55) configured to exhaust gas in the housing, wherein the exhaust is disposed between the liquid discharge head and the heater in the direction parallel to the flat holding surface and at a same side of the flat holding surface as the liquid discharge head. (par. 50-56, Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Sakai to include an exhaust, as taught by Nakazawa, in order to control the temperature and gases within the housing. It should be noted that, although the exhaust is not located solely between the liquid discharge head and the 
	With respect to claim 2, Sakai, as modified by Nakazawa, teaches the holder is configured to: move below the heater in the direction parallel to the flat holding surface while the holder holds the medium on the flat holding surface; and move toward the heater in the vertical direction while the holder holds the medium on the flat holding surface. (Sakai, par. 26-34, Figs. 1-2, note the claimed movements are an intended use which the disclosed structure is capable of performing)
	With respect to claim 3, Sakai, as modified by Nakazawa, teaches the holder is movable in the direction parallel to the flat holding surface between a position at which the flat holding surface faces the liquid discharge head to a position at which the flat holding surface faces the heater. (Sakai, par. 26-34, Figs. 1-2)
	With respect to claim 4, Sakai, as modified by Nakazawa, teaches the holder is configured to: press the medium to the heater before the liquid is discharged onto the medium; and move the medium close to the heater to a position at which a predetermined gap is formed between the heater and medium to heat the medium after the liquid is discharged onto the medium. (Sakai, par. 26-34, Figs. 1-2, note the claimed movements are an intended use which the disclosed structure is capable of performing)	
With respect to claim 5, Sakai, as modified by Nakazawa, teaches the holder is configured to: press the medium to the heater before the liquid is discharged onto the medium; and move the medium to bring the medium in contact with the heater to heat the medium. (Sakai, par. 26-34, Figs. 1-2, note the claimed movements are an intended use which the disclosed structure is capable of performing)
With respect to claim 6, Sakai, as modified by Nakazawa, teaches the holder is configured to move the medium within a region facing the heater while pressing the medium 
With respect to claim 7, Sakai, as modified by Nakazawa, teaches a position of a surface of the heater facing the holder and a position of a surface of the liquid discharge head facing the holder are same in the vertical direction. (Sakai, par. 26-34, Figs. 1-2)
	With respect to claim 8, Sakai, as modified by Nakazawa, teaches the heater is attached on an inner upper surface of the housing, and the flat holding surface of the holder is disposed below the heater in the housing. (Sakai, par. 26-34, Figs. 1-2)
	With respect to claim 9, Sakai, as modified by Nakazawa, teaches the heater is disposed in a region separated from the liquid discharge head in the direction parallel to the flat holding surface. (Sakai, par. 26-34, Figs. 1-2)
	With respect to claim 13, Sakai, as modified by Nakazawa, teaches a first guide along which the liquid discharge head moves in a main scanning direction; and a second guide along which the holder moves in a sub-scanning direction perpendicular to the main scanning direction, wherein the heater is disposed in a region separated from the liquid discharge head in the sub-scanning direction along the second guide. (Sakai, par. 26-34, Figs. 1-2)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Nakazawa, as applied above, and further in view of Murata et al. (JP 2014233879, hereafter Murata)
	With respect to claim 10, Sakai, as modified by Nakazawa, teaches all that is claimed, as in the above rejection, and teaches the liquid discharge head is configured to discharge ink. (par. 26-34, Figs. 1-2)
	Sakai, as modified by Nakazawa, does not teach the liquid discharge head includes: a first liquid discharge head configured to discharge a pretreatment liquid; and a second liquid discharge head configured to discharge ink.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Sakai to include discharge of a pretreatment liquid in addition to ink, as taught by Murata, in order to be able to apply a pretreatment to the printing medium in a direct proximity to the application of the ink.

Response to Arguments
Applicant’s arguments filed November 17, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,831,655; US 2013/0100218; US 2015/0273868 and US 9,346,300 each teach a printing apparatus having an exhaust with similarities to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853